DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The election of claims 1-17 and the withdrawn of non-elected claims 18 and 19, 
in the Response to Election / Restriction Filed on  October 06, 2022, have been acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 7-11, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Homchaudhuri et al., US 9326230 B2, hereinafter “Homchaudhuri,” in view of Skeoch et al., US 10375648 B2, hereinafter “Skeoch.”
Consider claim 1. Homchaudhuri discloses:
a method of conserving power of a battery in a battery-powered electronic device (see column 10 lines 61-65: In another example, when power savings is the optimization goal during an active traffic mode, the station 115-a may look for APs that have longer delivery traffic indication message (DTIM) intervals. Longer intervals enable the station 115-a to remain in a power saving mode for longer), the electronic device wirelessly communicable over a plurality of frequency channels with an access point in a wireless local area network (see column 7 lines 25-34: For example, a network assistance metric may be included during roaming for optimizing packet loss during roaming for delay/loss sensitive traffic. In addition, network assistance may be provided for security context transfer and the delay incurred in the process being weighed with respect to APs that are co-located (e.g., AP that are within the same device but offer more than one radio interface spanning one or more than one bands to mitigate effects of specific channel occupancy and/or utilize the propagation characteristics of different bands); see column 14 lines 41-47: In some embodiments, the receiver 510 may be or include an RF receiver. The RF receiver may include separate receivers for the different bands. For example, the RF receiver may include a receiver (i.e., part of a radio or modem) operable to receive transmissions in one or more Wi-Fi bands (e.g., 2.4 GHz, 5 GHz)), the method comprising: 
triggering a first roaming scan with the electronic device for communication with the access point over the WLAN (see column 1 lines 39-43: In one aspect, multidimensional techniques for roaming may be used by a station to identify an appropriate AP for association when a connection to a serving AP degrades. Once a roaming scan is triggered, the station may produce an initial set of candidate Aps; see column 2 lines 34-40: The initial metric may include a beacon power level. The method may include triggering the roaming scan during an idle associated mode or an active traffic mode based at least in part on a metric different from the initial metric. The method may include triggering the roaming scan when the initial metric is greater than a threshold value and at least one additional metric is less than a threshold value); and 
scanning one or more of the  plurality of frequency channels during the first roaming scan (see column 5 lines 58-59: In one aspect, an initial set of candidate APs is produced by a station using a roaming scan).
Although Homchaudhuri discloses wherein some metrics may include: (1) maximum throughput (e.g., maximum MCS); (2) lower power, including presence of certain low-power features like unscheduled automatic power save delivery (UAPSD), IEEE 802.11v suite of low-power features (see column 7 lines 2-5), he does not refer verbatim to determining the first roaming scan is unsuccessful; placing the electronic device in a low power state for a time period after the first roaming scan is unsuccessful; and after the time period lapses, scanning the one or more of the plurality of frequency channels during a second roaming scan.
Skeoch, however, in related art, suggests determining the first roaming scan is unsuccessful and placing the electronic device in a low power state for a time period after the first roaming scan is unsuccessful (see column 15 lines 45-52: After initial power ON, the node camera 800 will attempt to associate with one or more AP's 206 by searching for a predefined service set identifier (SSID) transmitted by the AP 206. Once associated with one or more predetermined AP's 206, the node camera 806 will transition to an idle state. In this idle state, the node camera 800 is in a low power state where all non-essential components or units are powered down or in sleep mode in order to conserve power); and after the time period lapses, scanning the one or more of the plurality of frequency channels during a second roaming scan (see column 11 lines 36-40: In order to achieve further power conservation in each node camera 202, the RF front end unit as well as the RF back end of the RF radio unit 310 (FIG. 3) can be completely powered down for durations of time when it is not needed (e.g., between DTIM intervals); see column 15 lines 52-56: In one embodiment, the host processor 802 and the WiFi radio unit 806 are placed in sleep mode, to be awakened by the microcontroller 804 upon the occurrence of a predetermined triggering event).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Skeoch’s teachings in relation to the claimed invention, thus providing method and system that can provide further reductions in power consumption in low-power RF applications, as discussed by Skeoch (see column 3 lines 33-35).
Consider claim 2. Homchaudhuri in view of Skeoch teaches claim 1; and Homchaudhuri further suggests wherein the wireless local area network has a plurality of access points including the access point (see figures 1-2D), and wherein triggering a first roaming scan includes triggering the first roaming scan with the electronic device for communication with the plurality of access points over the WLAN (see column 1 lines 39-43: In one aspect, multidimensional techniques for roaming may be used by a station to identify an appropriate AP for association when a connection to a serving AP degrades. Once a roaming scan is triggered, the station may produce an initial set of candidate APs).
Consider claim 7. Homchaudhuri in view of Skeoch teaches claim 1; and Skeoch further suggests setting a roam scan timer equal to an initial roam scan interval, wherein the time period is equal to the roam scan timer, determining the second roaming scan is unsuccessful, increasing the duration of the roam scan timer, placing the electronic device in the low power state for a second time period after the second roaming scan is unsuccessful, the second time period being equal to the increased duration of the roam scan timer (see column 18 lines 50-67 through column 19 lines 1-6: If the camera 800 cannot associate with the AP 206 after a predetermined amount of time or number of attempts, it will perform a Failed Association process where it attempts to associate with an AP 206 with decreased frequency (i.e., longer time period between attempts) in order to conserve power, in accordance with one embodiment of the invention. In one embodiment, the Failed Association process increases the sleep time of the host processor 802 and the WiFi radio unit 806 after each failed association attempt by a predetermined amount of time (e.g., 2 to 3 seconds) plus a random amount of time (X) until it reaches a maximum sleep time (N.sub.MAX), after which the node camera 800 wakes up at the end of every N.sub.MAX time interval to attempt association with an AP 206. The random value X is beneficial when there are a plurality of node cameras 800 in a network. For example, if the AP 206 loses power and comes back when all the cameras 800 are searching for beacons, all the cameras 800 may be on the same schedule and try to re-associate at the same time. This random time X spreads them out in time and helps prevent this scenario. In one embodiment, random value X is generated by a random number generator unit (not shown) within the host processor 802 that generates a number between 0 and 1 second, rounded to the nearest 10 milliseconds (ms)).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Skeoch’s teachings in relation to the claimed invention, thus providing method and system that can provide further reductions in power consumption in low-power RF applications, as discussed by Skeoch (see column 3 lines 33-35).
Consider claim 8. Homchaudhuri in view of Skeoch teaches claim 7; and Skeoch further suggests Consider claim 7. Homchaudhuri in view of Skeoch teaches claim 1; and Skeoch further suggests wherein increasing the duration of the roam scan timer includes multiply the initial roam scan timer by a multiplier value (see column 18 lines 50-63: If the camera 800 cannot associate with the AP 206 after a predetermined amount of time or number of attempts, it will perform a Failed Association process where it attempts to associate with an AP 206 with decreased frequency (i.e., longer time period between attempts) in order to conserve power, in accordance with one embodiment of the invention. In one embodiment, the Failed Association process increases the sleep time of the host processor 802 and the WiFi radio unit 806 after each failed association attempt by a predetermined amount of time (e.g., 2 to 3 seconds) plus a random amount of time (X) until it reaches a maximum sleep time (N.sub.MAX), after which the node camera 800 wakes up at the end of every N.sub.MAX time interval to attempt association with an AP 206).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Skeoch’s teachings in relation to the claimed invention, thus providing method and system that can provide further reductions in power consumption in low-power RF applications, as discussed by Skeoch (see column 3 lines 33-35).
Consider claim 9. Homchaudhuri in view of Skeoch teaches claim 7; and Skeoch further suggests Consider claim 8. Homchaudhuri in view of Skeoch teaches claim 1; and Skeoch further suggests wherein increasing the duration of the roam scan timer includes determining if the resultant of multiplying the initial roam scan timer is greater than a max value and setting the roam scan timer to the max value (see column 19 lines 20-34: Next, at step 910, the host processor 802 sends a HIBERNATE command to the microcontroller 804, at which point the microcontroller 804 will disable or decrease battery power to the host processor 802 and the WiFi radio unit 806 to place the node camera 800 in sleep mode. At step 912, at the expiration of sleep period N, the WiFi radio unit 806 is awakened to again attempt association with an AP 206. At step 914, the host processor is awakened to initiate another scan attempt to determine if an AP 206 has been found and associated with. If the answer is “Yes,” then the process exits. If the answer is “No,” the process returns to step 904 and resumes again from there. Returning to step 906, if it is determined that N is greater than N.sub.MAX, then at step 916, N is set equal to N.sub.MAX, and the process goes to step 908 and resumes from there, as discussed above).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Skeoch’s teachings in relation to the claimed invention, thus providing method and system that can provide further reductions in power consumption in low-power RF applications, as discussed by Skeoch (see column 3 lines 33-35).
Claim 10 discloses the same method of claim 1, additionally repeating -i.e., scaling- for a second and third time the process of roaming scanning and placing the device in low power mode, which is further suggested by the combination of Homchaudhuri  and Skeoch (see Homchaudhuri, column 9 lines 46-51: In a multidimensional algorithm for roaming, while having a low BRSSI may still trigger roaming scanning, there may be other conditions (e.g., criteria, metrics, or parameters) that may also trigger roaming scanning even when BRSSI is sufficiently strong to maintain a strong connection with the serving AP (e.g., AP 105-a). See Skeoch, column 16 lines 41-47: In one embodiment, the host processor 802 is also responsible for setting the WiFi radio unit 806 into its low-power mode. In various embodiments, various power modes can be predefined and implemented by microcontroller to control the powering on and off of the host processor 802 and any other system devices for predetermined periods of time and durations of time).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Skeoch’s teachings in relation to the claimed invention, thus providing method and system that can provide further reductions in power consumption in low-power RF applications, as discussed by Skeoch (see column 3 lines 33-35).
Consider claim 11. Homchaudhuri in view of Skeoch teaches claim 10; and Homchaudhuri further suggests wherein the wireless local area network has a plurality of access points including the access point (see figures 1-2D), and wherein triggering a first roaming scan includes triggering the first roaming scan with the electronic device for communication with the plurality of access points over the WLAN (see column 1 lines 39-43: In one aspect, multidimensional techniques for roaming may be used by a station to identify an appropriate AP for association when a connection to a serving AP degrades. Once a roaming scan is triggered, the station may produce an initial set of candidate APs).
Consider claim 15. Homchaudhuri in view of Skeoch teaches claim 10; and Homchaudhuri further suggests wherein the wireless local area network includes a plurality of access points, and wherein the triggering the first roaming scan includes triggering the first roaming scan with the electronic device for communication with either the first access point or the second access point over the WLAN (see figures 1-2D and column 1 lines 39-43: In one aspect, multidimensional techniques for roaming may be used by a station to identify an appropriate AP for association when a connection to a serving AP degrades. Once a roaming scan is triggered, the station may produce an initial set of candidate APs).
Consider claim 16. Homchaudhuri in view of Skeoch teaches claim 10; and Homchaudhuri further suggests wherein the electronic device is wirelessly communicable over a first frequency band with the plurality of frequency channels and wirelessly communicable over a second frequency band with a second plurality of frequency channels, and wherein the method further comprises scanning one or more of the second plurality of frequency channels during the first roaming scan (see column 1 lines 39-43: In one aspect, multidimensional techniques for roaming may be used by a station to identify an appropriate AP for association when a connection to a serving AP degrades. Once a roaming scan is triggered, the station may produce an initial set of candidate APs).
Claims 3-5, 12-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Homchaudhuri et al., US 9326230 B2, hereinafter “Homchaudhuri,” in view of Skeoch et al., US 10375648 B2, hereinafter “Skeoch,” as applied to claims 1 and 10, further in view of Zhang et al., US 20220159558 A1, hereinafter “Zhang.”
Consider claim 3. Homchaudhuri in view of Skeoch teaches claim 1, but is silent regarding searching to identify a quality communicable frequency channel with the access point among the plurality of frequency channels and determining the second roaming scan is successful when a quality communicable frequency channel with the access point is identified.
Zhang, in related art, suggests searching to identify a quality communicable frequency channel with the access point among the plurality of frequency channels and determining the second roaming scan is successful when a quality communicable frequency channel with the access point is identified (see paragraph [0067]: At 500, the computing device 102 initiates a network selection or roaming scan for nearby network nodes. In general, the computing device 102 may perform a network selection or roaming operation when the radio module 104 determines that an operating channel quality degrades below a quality threshold).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Zhang’s teachings in relation to the claimed invention, thus providing means for using a dedicated-scan radio to improve scanning and other radio operations performed during wireless communications, as discussed by Zhang (see paragraph [0002]).
Consider claim 4. Homchaudhuri in view of Skeoch teaches claim 1, but is silent regarding wherein scanning one or more of the plurality of frequency channels includes performing an active roaming scan routine of a plurality of communicable frequency channels.
Zhang, in related art, suggests wherein scanning one or more of the plurality of frequency channels includes performing an active roaming scan routine of a plurality of communicable frequency channels (see paragraph [0017]: ... Alternatively, the dedicated-scan radio 108 may include transmission capability, for example, for active scanning in addition, or as an alternative to passive scanning; see paragraph [0055]: ...For example, the radio module 104 can direct the primary radio 106 to perform active scans for 2.4 GHz and non-DFS (Dynamic Frequency Selection) 5 GHz wireless signals...).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Zhang’s teachings in relation to the claimed invention, thus providing means for using a dedicated-scan radio to improve scanning and other radio operations performed during wireless communications, as discussed by Zhang (see paragraph [0002]).
Consider claim 5. Homchaudhuri in view of Skeoch teaches claim 1, but is silent regarding wherein scanning one or more of the plurality of frequency channels includes performing a passive roaming scan routine of a plurality of communicable frequency channels.
Zhang, in related art, suggests wherein scanning one or more of the plurality of frequency channels includes performing a passive roaming scan routine of a plurality of communicable frequency channels (see paragraph [0055]: ... For example, the radio module 104 can direct the primary radio 106 to perform active scans for 2.4 GHz and non-DFS (Dynamic Frequency Selection) 5 GHz wireless signals and rely on the dedicated-scan radio to perform passive scans for any DFS 5 GHz wireless signals, simultaneously...).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Zhang’s teachings in relation to the claimed invention, thus providing means for using a dedicated-scan radio to improve scanning and other radio operations performed during wireless communications, as discussed by Zhang (see paragraph [0002]).
Consider claim 12. Homchaudhuri in view of Skeoch teaches claim 10, but is silent regarding searching to identify a quality communicable frequency channel with the access point among the plurality of frequency channels and determining the second roaming scan is successful when a quality communicable frequency channel with the access point is identified.
Zhang, in related art, suggests searching to identify a quality communicable frequency channel with the access point among the plurality of frequency channels and determining the second roaming scan is successful when a quality communicable frequency channel with the access point is identified (see paragraph [0067]: At 500, the computing device 102 initiates a network selection or roaming scan for nearby network nodes. In general, the computing device 102 may perform a network selection or roaming operation when the radio module 104 determines that an operating channel quality degrades below a quality threshold).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Zhang’s teachings in relation to the claimed invention, thus providing means for using a dedicated-scan radio to improve scanning and other radio operations performed during wireless communications, as discussed by Zhang (see paragraph [0002]).
Consider claim 13. Homchaudhuri in view of Skeoch teaches claim 10, but is silent regarding wherein scanning one or more of the plurality of frequency channels includes performing an active roaming scan routine of a plurality of communicable frequency channels.
Zhang, in related art, suggests wherein scanning one or more of the plurality of frequency channels includes performing an active roaming scan routine of a plurality of communicable frequency channels (see paragraph [0017]: ... Alternatively, the dedicated-scan radio 108 may include transmission capability, for example, for active scanning in addition, or as an alternative to passive scanning; see paragraph [0055]: ...For example, the radio module 104 can direct the primary radio 106 to perform active scans for 2.4 GHz and non-DFS (Dynamic Frequency Selection) 5 GHz wireless signals...).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Zhang’s teachings in relation to the claimed invention, thus providing means for using a dedicated-scan radio to improve scanning and other radio operations performed during wireless communications, as discussed by Zhang (see paragraph [0002]).
Consider claim 14. Homchaudhuri in view of Skeoch teaches claim 10, but is silent regarding wherein scanning one or more of the plurality of frequency channels includes performing a passive roaming scan routine of a plurality of communicable frequency channels.
Zhang, in related art, suggests wherein scanning one or more of the plurality of frequency channels includes performing a passive roaming scan routine of a plurality of communicable frequency channels (see paragraph [0055]: ... For example, the radio module 104 can direct the primary radio 106 to perform active scans for 2.4 GHz and non-DFS (Dynamic Frequency Selection) 5 GHz wireless signals and rely on the dedicated-scan radio to perform passive scans for any DFS 5 GHz wireless signals, simultaneously...).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Zhang’s teachings in relation to the claimed invention, thus providing means for using a dedicated-scan radio to improve scanning and other radio operations performed during wireless communications, as discussed by Zhang (see paragraph [0002]).
Consider claim 17. Homchaudhuri in view of Skeoch teaches claim 10, but is silent regarding wherein the scanning the one or more of the plurality of frequency channels includes active scanning, and wherein the scanning the one or more of the second plurality of frequency channels includes passive scanning.
Zhang, in related art, suggests wherein scanning one or more of the plurality of frequency channels includes performing an active roaming scan routine of a plurality of communicable frequency channels (see paragraph [0017]: ... Alternatively, the dedicated-scan radio 108 may include transmission capability, for example, for active scanning in addition, or as an alternative to passive scanning; see paragraph [0055]: ...For example, the radio module 104 can direct the primary radio 106 to perform active scans for 2.4 GHz and non-DFS (Dynamic Frequency Selection) 5 GHz wireless signals...).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Zhang’s teachings in relation to the claimed invention, thus providing means for using a dedicated-scan radio to improve scanning and other radio operations performed during wireless communications, as discussed by Zhang (see paragraph [0002]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Homchaudhuri et al., US 9326230 B2, hereinafter “Homchaudhuri,” in view of Skeoch et al., US 10375648 B2, hereinafter “Skeoch,” as applied to claims 1 and 10, further in view of Homchaudhuri et al., US 20200351789 A1, “Homchaudhuri-789.”
Consider claim 6. Homchaudhuri in view of Skeoch teaches claim 1, but is silent regarding wherein placing the electronic device in a low power state includes causing at least a portion of the electronic device to enter a lower power mode.
Homchaudhuri-789, in related art, suggests wherein placing the electronic device in a low power state includes causing at least a portion of the electronic device to enter a lower power mode (see paragraph [0088]: In some examples, the low power mode user device enters may include a PHY lower power mode (e.g., nap mode), which may include at least one of shutting of PHY clocks, shutting of MAC clocks, shutting of radio frequency (RF) circuits, or any combination thereof...).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Homchaudhuri-789’s teachings in relation to the claimed invention, thus implementing bracketed scans techniques improving scanning techniques for the purpose of reducing the substantial amount of power consumed by repeatedly performing various scans in or of a wireless network, as suggested by Homchaudhuri-789 (see paragraphs [0002] and [0005]).
Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., enhancing wireless communications with dedicated-scan radio.
US 20210282075 A1	US 10475320 B2		US 9749942 B2
US 9560579 B2		US 9974013 B2
Conclusion
Any response to this Office Action should be faxed to (571) 273-  or mailed to:
Commissioner for Patents 
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.     
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
October 25, 2022